        Case 2:18-cr-00292-DWA Document 211 Filed 02/27/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             )
                                                     )
            v.                                       )       Criminal No. 18-292
                                                     )
ROBERT BOWERS                                        )


    RESPONSE TO NOTICE REGARDING PHYSICAL EVIDENCE REVIEW

       Defendant Robert Bowers, through counsel, responds to the government’s “notice” (ECF

210) by providing the Court with a copy of a letter sent to government counsel this morning.

(Exhibit A.) The letter, which responds to a letter sent by the government yesterday afternoon,

accurately represents the status of the physical evidence review and makes clear that undersigned

counsel have made reasonable requests and worked productively and expeditiously.

       Undersigned counsel are unsure of the purpose of the government’s “notice,” which does

not request Court intervention. As noted in the attached letter, undersigned counsel intend to

continue to work with government counsel regarding the physical evidence review.




Dated: February 27, 2020                     Respectfully submitted,

                                             /s/ Judy Clarke
                                             Judy Clarke
                                             Clarke Johnston Thorp & Rice, PC

                                             /s/ Michael J. Novara
                                             Michael J. Novara
                                             First Assistant Federal Public Defender

                                             /s/ Elisa A. Long
                                             Elisa A. Long
                                             Supervisory Assistant Federal Public Defender
